DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
       Claim 16 recites the limitation "the inductive coil" in the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 is indefinite because it depends on claim 16


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

           Claim(s) 1-4, 5-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US 2018/0240667)
    Yu discloses a method for processing a workpiece in a plasma processing apparatus, the plasma processing apparatus comprising a plasma chamber 402 having an interior operable to receive a process gas and a processing chamber 403 having a workpiece support operable to support a semiconductor wafer/workpiece 419 ( page 15, para 0137, fig. 11), wherein the wafer/workpiece comprises one tin oxide layer 55/spacer layer and  one pattern 53/mandrel structure ( page 13, para 0124, figs 5I, 5J), further wherein the plasma processing apparatus comprises an induction coil 433 disposed about the plasma chamber and a bias electrode disposed in the workpiece support 417 (page 15, para 0137, fig. 11) , the method comprising;
  placing the wafer/workpiece on the workpiece support in the processing chamber (page 15, para 0137)
 admitting a process gas in the plasma chamber, the process gas comprising CF 4  claim 2/a fluorine containing gas and CHF 3/a polymer forming gas ( page 7, para 0083-0084)

 filtering the ions and radicals/ species via a separation grid 450 separating the plasma chamber from the processing chamber to create a hot electron plasma /filtered mixture ( page 16, para 0141-0143, fig. 11)
 providing RF powder to the bias electrode to generate a second plasma in the filtered plasma mixture in the processing chamber 403 to generate a second mixture, the second mixture comprising one or more second ions/species ( page 6, para 0170, page 15, para 0137, page 16, para 0143)
 exposing the workpiece to the second mixture to etch at least a portion of the tin oxide layer 55/spacer layer of the workpiece and to form a polymer layer on at least a portion of the at least one spacer layer ( page 14, para 0128)
  Regarding claim 4, Yu discloses that the process gas further comprises a diluent gas, wherein the diluent gas comprises Ar (page 7, para 0084)
  Regarding claim 5, Yu discloses that the plasma in the in the processing chamber 403/second mixture comprises CHF 3/a hydrocarbon gas ( page 7, para 0084-0085), which reads on 
 the second mixture comprises CxHyFz, wherein x is greater than or equal to 1 and less than or equal to 10, wherein y is greater than or equal to 1 and less than or equal to 10, wherein z is greater than or equal to 1 and less than or equal to 10.
Regarding claim 6, Yu discloses exposing the wafer/workpiece to the second mixture comprises hydrocarbon gas forms a polymer layer on the at least one spacer layer (page 14, para 0128)

Regarding claim 9, Yu discloses that the DC bias provided to the bias electrode is from about 0 W to about 200 W ( page 6, para 0069-0070), which reads on the claimed bias electrode  from about 50 W to about 150 W
Regarding claim 10, Yu discloses filtering the ions and radicals/ species via a separation grid 450 separating the plasma chamber from the processing chamber to create a hot electron plasma /filtered mixture (page 16, para 0141-0143, fig. 11)
Regarding claim 11, Yu discloses exposing the workpiece to the second mixture including hydrocarbon gas occurs at a process pressure from about 5 mT to about 50 mT ( page 7, para 0084), which reads on exposing the workpiece to the second mixture occurs at a process pressure, wherein the process pressure is from about 4 mT to about 10 mT 
 Regarding claim 12, Yu discloses performing the etch process at 30°C ( page 6, para 0176), which reads on exposing the wafer/workpiece to the second mixture occurs at a process temperature, wherein the process temperature is from about 15°C to about 35°C 
  Regarding claim 13, Yu discloses admitting a process gas in the plasma chamber, the process gas comprising CH 4 /a polymer forming gas (  page 5, para 0063)

6.    Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US   2018/0240667)
      Yu discloses a plasma processing apparatus, comprising:

  a processing chamber 403 having a workpiece support operable to support a semiconductor wafer/workpiece, wherein a bias electrode  is disposed in the workpiece support ( page 16, para 0137, fig. 11)
 a separation grid 450 separating the plasma chamber 402 from the processing chamber 403 (page 16, para 0142)
 a gas delivery' system operable to flow a fluorine containing gas (page 10, para 0108, page 16, para 0139)
 an inductive element 433 operable to induce a plasma in the plasma chamber; a bias source 423 configured to provide DC power and RF power to the bias electrode ( page 15, para 0137, fig. 11)
 a controller configured to control the gas delivery system, the inductive element, and the bias source to implement a spacer etching/ spacer open process ( page 17, para 0145, see abstract), the spacer open process comprising operations, the operations comprising:
  admitting a process gas in the plasma chamber, the process gas comprising CF 4  /a fluorine containing gas and CHF 3/a polymer forming gas ( page 7, para 0083-0084)
  providing RF power to the induction coil to generate a first plasma from the process gas to generate a first mixture, the first mixture comprising one or more first ions and radicals/species ( page 16, para 0138, 0141)

 providing RF powder to the bias electrode to generate a second plasma in the filtered plasma mixture in the processing chamber 403 to generate a second mixture, the second mixture comprising one or more second ions/species ( page 6, para 0170, page 15, para 0137, page 16, para 0143)
 Regarding claim 17, Yu discloses that the operations comprises providing a DC bias to the bias electrode (page 15, para 0137, page 16, para 0141-0142)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1-4, 5-6, 11-12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2015/0262869) in view of Yu et al (US 2018/0240667)
     Naik discloses a method for processing a workpiece in a plasma processing apparatus, the plasma processing apparatus comprising a plasma chamber 250 having an interior operable to receive a process gas and a processing chamber 241 having a workpiece support 285 operable to support a substrate/workpiece  ( page 4, para 0050-0051, page 5, para 0061, fig. 2 
     placing the substrate/workpiece on the workpiece support in the processing chamber (page 5, para 0062)
     admitting a process gas in the plasma chamber, the process gas comprising CF 4 /a fluorine containing gas and CH 3F /a polymer forming gas ( page 2, para 0030)
     providing RF power to an electrode to generate a first plasma from the process gas to generate a first mixture, the first mixture comprising one or more excited species ( page 4, para 0046, 0050, page 8, para 0090-0091)
   passing/filtering the ions and radicals/ species via a showerhead separating the plasma chamber from the processing chamber to create a plasma discharge/filtered mixture ( page 5, para 0063-0064, page 9, para 0095-0096 )
 providing RF powder to the bias electrode to generate a second plasma in the filtered plasma mixture in the processing chamber to generate a second mixture, the second mixture comprising one or more second ions/species ( page 5, para 0063-0064, page 8, para 0091-0092)
 exposing the workpiece to the second mixture to etch at least a portion of the /spacer layer of the workpiece and to form a polymer layer on at least a portion of the at least one spacer layer ( page 10, para 0108, page 11, para 0113, page 14, para 0145, 0147)

 Yu discloses a method for processing a workpiece in a plasma processing apparatus, wherein the plasma processing apparatus comprises an induction coil 433 disposed about the plasma chamber and a bias electrode disposed in the workpiece support 417 (page 15, para 0137, fig. 11) , the method comprising: providing RF power to the induction coil to generate a first plasma from the process gas to generate a first mixture, the first mixture comprising one or more first ions and radicals/species ( page 16, para 0138, 0141)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik’s method by providing RF power to a conventional element for plasma generation such as an induction coil disposed about the plasma chamber, as taught in Yu, with the reasonable expectation of success
 Regarding claims 2-3, the modified reference of Naik would have disclosed admitting a process gas in the plasma chamber, the process gas comprising CF 4 /a fluorine containing gas and CH 3F /a polymer forming gas ( page 2, para 0030)
Regarding claim 4, the modified reference of Naik would have disclosed that the process gas comprises argon (page 2, para 0030)
Regarding claim 5, the modified reference of Naik would have disclosed that the plasma in the in the processing chamber 241/second mixture comprises CH 3F/a hydrocarbon gas ( page 2, para 0030), which reads on the second mixture comprises CxHyFz, wherein x is greater than or 
Regarding claim 6, the modified reference of Naik would have disclosed exposing the substrate
/workpiece to the second mixture comprises hydrocarbon gas forms a polymer layer on the at least one spacer layer (page  14, para 0141, 0147)
 Regarding claim 11, the modified reference of Naik would have disclosed exposing the workpiece to the second mixture including hydrocarbon gas occurs at a process pressure from about 2 mT to about 10 mT ( page  11, para 0113), which reads on exposing the workpiece to the second mixture occurs at a process pressure, wherein the process pressure is from about 4 mT to about 10 mT 
 Regarding claim 12, the modified reference of Naik would have disclosed performing the etch process at 15 o C-300°C ( page 11, para 01134 ), which reads on exposing the wafer/workpiece to the second mixture occurs at a process temperature, wherein the process temperature is from about 15°C to about 35°C 
Regarding claim 13, the modified reference of Naik would have disclosed admitting a process gas in the plasma chamber, the process gas comprising CH 4 /a polymer forming gas ( page 2, para 0030)

8.     Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2018/0240667) as applied to claim(s) 1-4, 6, 5-13 above and further in view of Lee et al (US 2014/0179109)
The features of claims 1, 13 are set forth in paragraph 3 above. Unlike the instant claimed inventions as per claims 14-15, Yu fails to disclose the limitations of increasing an amount of CH 4 in the process gas to provide for an increase in an amount of polymer layer on the at least spacer layer and wherein a ratio of CH 4 to CF 4, is from about 2.5 to 4.5
  Lee discloses a method for controlling microloading comprises a step of plasma etching with a gas mixture comprises CH 4 to CF 4, wherein the greater C-H containing chemical bonding, the easier it is to form C-H-F polymer passivation precursor, the flow ratio of fluorine-containing gas to hydrofluorocarbon can be varied/adjusted between 10:1 to about 1:10 (page 2, para 0020-0021)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yu’s method by increasing amount of CH 4 in the process gas/ adjusting the flow ratio of the hydrocarbon gas (CH4) to the fluorine-containing gas (CF4) to any desirable flow ratio including the claimed ratio to facilitate control of the properties of the plasma as taught in Lee ( page 2, para 0020)

9.   Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Naik et al (US 2015/0262869) in view of Yu et al (US 2018/0240667)
     Naik discloses a plasma processing apparatus, comprising:
    a plasma chamber 250 having an interior operable to receive a process gas, a processing chamber 241 having a workpiece support 285 operable to support a substrate/workpiece, wherein a bias electrode 281 is disposed in the workpiece support ( page 4, para 0050-0051, page 5, para 0061-0062, fig. 2)

 a gas delivery' system 254 operable to flow a fluorine containing gas (page 2, para 0030, page 4, para 0047,  )
 a bias source  284 configured to provide DC power and RF power to the bias electrode ( page 5, para 0063-0064)
 a controller configured to control the gas delivery system, the inductive element, and the bias source to implement an interconnect structure etching/ spacer open process ( page 6, para 0070), the spacer open process comprising operations, the operations comprising:
  admitting a process gas in the plasma chamber, the process gas comprising CF 4 /a fluorine containing gas and CH 3F /a polymer forming gas ( page 2, para 0030)
providing RF power to an electrode to generate a first plasma from the process gas to generate a first mixture, the first mixture comprising one or more excited species ( page 4, para 0046, 0050, page 8, para 0090-0091)
   passing/filtering the ions and radicals/ species via a showerhead separating the plasma chamber from the processing chamber to create a plasma discharge/filtered mixture ( page 5, para 0063-0064, page 9, para 0095-0096 )
 providing RF powder to the bias electrode to generate a second plasma in the filtered plasma mixture in the processing chamber to generate a second mixture, the second mixture comprising one or more second ions/species ( page 5, para 0063-0064, page 8, para 0091-0092)

 Yu discloses a method for processing a workpiece in a plasma processing apparatus, wherein the plasma processing apparatus comprises an induction coil/inductive element 433 operable to induce a plasma in the plasma chamber, the method comprising: providing RF power to the induction coil to generate a first plasma from the process gas to generate a first mixture, the first mixture comprising one or more first ions and radicals/species ( page 16, para 0138, 0141)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Naik’s method by providing RF power to a conventional inductive element for plasma generation such as an induction coil to induce a plasma in the plasma chamber, as taught in Yu, with the reasonable expectation of success

Conclusion
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAN VINH/Primary Examiner, Art Unit 1713